Citation Nr: 1506315	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-02 004	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from October 1967 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  The case is presently under the local jurisdiction of the Wichita, Kansas RO.
 
In that rating decision, the RO also denied claims for service connection for ischemic heart disease, AL Amyloidosis, and for type II diabetes mellitus, for which the Veteran initiated appeals by filing a notice of disagreement in July 2012.  However, the Veteran did not file a substantive appeal to perfect an appeal on those claims following the RO's issuance of a statement of the case; therefore, those claims are not on appeal.  He expressly limited his appeal to the tinnitus claim.


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran has tinnitus related to noise exposure during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has reported in his application for benefits that he has tinnitus that began in 1967 during service.  He has reported that the condition has continued since then.  The Veteran has reported that he was unaware that tinnitus was considered a disability and thus did not report any complaint in service, and did not seek treatment after service.  In his January 2013 substantive appeal, he reported that he was exposed to loud acoustical traumas from aircraft engine noises without benefit of adequate hearing protection, and began to experience tinnitus while in service, and which has continued to the present.

The Veteran's service personnel records show that he served most of his service in foreign service or sea service-one year, eight months, and 29 days.  He served aboard the Kitty Hawk-class supercarrier USS America (CVA-66), with a primary role as radio operator.  His service on the USS America included as part of a task force in support of military operations in Vietnam at that time. 

Service treatment records show no record of treatment for tinnitus.  The report of a September 1969 examination for the purpose of release from active service does not include a report of a history of conditions-which might have shown whether there were complaints of tinnitus if the report of medical history were present.  That examination report also shows hearing as 15/15 on whispered voice, a somewhat inaccurate method for determining whether there is a hearing loss, which if shown could suggest whether there was an auditory injury due to acoustic trauma.  

VA treatment records on file are dated from February 2010 to September 2011.  This set of treatment records includes a problem list dated in September 2011, which does not show that the Veteran has reported problems with tinnitus during that period of treatments.

The report of a December 2011 VA examination for hearing loss and tinnitus shows that the Veteran has some level of hearing loss but not meeting VA criteria for hearing loss disability.  See 38 C.F.R. § 3.385 (2014).  The report also includes tympanometry findings of abnormal contralateral acoustic reflexes.  The report recorded that the Veteran reported constant bilateral tinnitus that started about 20 years before.  

After examination the examiner opined that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  As rationale, the examiner stated that the claims file did not show tinnitus; that the Veteran reported intermittent tinnitus that occurred randomly for 30 minutes to an hour, which the examiner found not to be a tinnitus consistent with acoustic trauma; and that the tinnitus started about 20 years after service.  

The evidence for the claim is at least in equipoise on all the elements of service connection.

The Board finds that the Veteran was exposed to numerous and frequent episodes of loud noise and the expected inner ear/audiological injuries associated with such noise over his military career.  This is consistent with the Veteran'' account of exposure to loud noise exposure while working onboard an aircraft carrier, including that noise associated with his role as radio operator and expected proximity to loud aircraft and other carrier noise. 

Although no tinnitus was clinically noted during active service, service connection may still be established if it is shown that a current tinnitus is related to service.  The Veteran is not required to show that he was diagnosed in service if he has a tinnitus disability that is otherwise shown to have begun in service.  See 38 C.F.R. § 3.303(d).

The Veteran is competent to describe the extent of tinnitus he has perceived continuously since during service.  In fact, given the nature of the condition, he is the most if not only qualified person to certify he has the condition and that it has been existed since service.  He has reported credibly as to the continuity and extent of his perceived tinnitus since service, even though the findings at the September 1969 separation examination are silent on this point.  However, this was persuasively explained by the Veteran as it was his understanding that tinnitus was not a disability that would be worth reporting.

As the Veteran'' lay statement is evidence that competently identifies tinnitus that was later diagnosed by the VA examiner, it is likewise, competent, probative, and sufficient evidence to establish the tinnitus etiology, or at least its onset.

The VA examiner at the December 2011 VA examination opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure, on the basis that the Veteran did not report symptoms until 20 years after service.  However, the Veteran has clearly stated consistently since his August 2011 application that his tinnitus began in 1967, during service. 

In sum, the evidence of record is at least in relative equipoise as to whether the Veteran's tinnitus is related to service.  Resolving reasonable doubt in his favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


